IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

KURT SHANNON,                         NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D15-4253

HILLSBOROUGH AREA                     CORRECTED PAGES: pg 1
REGIONAL TRANSIT AND                  CORRECTION IS UNDERLINED IN
COMMERCIAL RISK                       RED
MANAGEMENT,                           MAILED: October 7, 2016
                                      BY: KMS
      Appellees.


_____________________________/

Opinion filed October 7, 2016.

An appeal from an order of the Judge of Compensation Claims.
Ellen H. Lorenzen, Judge.

Date of Accident: December 6, 2013.

Michael J. Winer of the Law Office of Michael J. Winer, Tampa, and Manuel G.
Franco of the Franco Law Firm, LLC, Tampa, for Appellant.

Katherine Stone and Steven E. Hovsepian of Barbas, Nunez, Sanders, Butler &
Hovsepian, Tampa, for Appellees.


PER CURIAM.


      The court having received the August 24, 2016, order of the Supreme Court

of Florida quashing this court’s opinion of February 19, 2016, and remanding the
matter for reconsideration upon application of Castellanos v. Next Door Co., 192
So. 3d 431 (Fla. 2016), and finding that reversal is warranted in light of that opinion,

the order of the Judge of Compensation Claims is REVERSED and this case is

REMANDED for proceedings consistent with that opinion.

WOLF, ROWE, and BILBREY, JJ., CONCUR.




                                           2